                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 1 of 26



                                  1   Craig J. Mariam (SBN: 225280)
                                      cmariam@grsm.com
                                  2   Anthony D. Phillips (SBN: 259688)
                                      aphillips@grsm.com
                                  3   Eunice J. Liao (SBN: 330655)
                                      eliao@grsm.com
                                  4   GORDON REES SCULLY MANSUKHANI, LLP
                                      275 Battery Street, Suite 2000
                                  5   San Francisco, CA 94111
                                      Telephone: (415) 986-5900
                                  6   Facsimile: (877) 306-0043
                                      Attorneys for Defendant
                                  7   BUYERQUEST, INC.

                                  8                               UNITED STATES DISTRICT COURT

                                  9                             NORTHERN DISTRICT OF CALIFORNIA

                                 10

                                 11   TRADESHIFT, INC., a Delaware corporation, )       CASE NO. 3:20-cv-01294-RS
                                                                                )
275 Battery Street, Suite 2000




                                 12                           Plaintiff,        )       DEFENDANT BUYERQUEST, INC.’S
  San Francisco, CA 94111




                                                                                )       NOTICE OF MOTION AND MOTION
    Gordon & Rees LLP




                                 13       vs.                                   )       FOR LEAVE TO FILE FIRST AMENDED
                                                                                )       ANSWER AND AFFIRMATIVE
                                 14   BUYERQUEST, INC., an Ohio corporation, )          DEFENSES
                                                                                )
                                 15                           Defendant.        )
                                                                                )       Judge: Hon. Richard Seeborg
                                 16                                             )       Courtroom: 3 (17th Floor)
                                                                                )       Date: August 12, 2021
                                 17                                             )       Time: 1:30 PM
                                                                                )
                                 18                                             )
                                                                                )
                                 19

                                 20
                                             TO ALL PARTIES AND THEIR COUNSEL OF RECORD
                                 21
                                             NOTICE IS HEREBY GIVEN that on August 12, 2021, Defendant BuyerQuest, Inc.
                                 22
                                      (“Defendant” or “BuyerQuest”), pursuant to Rule 15 of the Federal Rules of Civil Procedure,
                                 23
                                      hereby will and does move this Court for leave to file a First Amended Answer and Affirmative
                                 24

                                 25   Defenses to the Complaint of Plaintiff Tradeshift, Inc. (“Plaintiff” or “Tradeshift”), filed

                                 26   February 20, 2020 (“Complaint”). BuyerQuest brings this Motion pursuant to this Notice, the
                                 27   following Memorandum of Points and Authorities, the exhibit attached to this motion, and any
                                 28
                                                                                    -1-
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 2 of 26



                                  1   oral argument that may be heard on this matter, as well as the pleadings and filings currently on
                                  2   record in this matter. Good cause exists for the proposed amendment as BuyerQuest, after
                                  3
                                      diligent fact discovery and investigation, seeks to amend the affirmative defenses to provide
                                  4
                                      additional factual support and context for the affirmative defenses asserting in its original
                                  5
                                      Answer, to remove affirmative defenses that it does not plan to assert, and to raise an additional
                                  6

                                  7   affirmative defense relevant to the claims and factual allegations at issue.

                                  8                                STATEMENT OF RELIEF REQUESTED

                                  9              Pursuant to Federal Rules of Civil Procedure, Rule 15, BuyerQuest respectfully requests
                                 10
                                      leave to amend its Answer and Affirmative Defenses, filed June 3, 2020 (Dkt. 37). Amendment
                                 11
                                      would remove affirmative defenses BuyerQuest no longer plans to assert at trial, provide
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      additional factual support for previously asserted affirmative defenses, and to include one
    Gordon & Rees LLP




                                 13
                                      additional, relevant affirmative defense. Attached as Exhibit A is the proposed Amended
                                 14

                                 15   Answer and Affirmative Defenses. Good cause exists to permit the amended pleading and allow

                                 16   the full merits of the case and available defenses to be considered. No undue prejudice exists as
                                 17   to either party, and the amendments are not futile, made in bad faith, or unduly delayed.
                                 18
                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                                 19
                                            I.          SUMMARY OF RELEVANT PROCEDURAL HISTORY
                                 20
                                                 Tradeshift filed its Complaint against Defendant BuyerQuest in this Court on February
                                 21

                                 22   20, 2020, alleging claims for breach of contract, intentional interference with contractual

                                 23   relations, and breach of implied covenant of good faith and fair dealing. See Dkt. 1. Plaintiff

                                 24   seeks actual, punitive, and/or statutory damages; pre-judgment and post-judgment interest;
                                 25   attorney’s fees, court costs, and expert witness fees, and any other relief the Court may deem
                                 26
                                      proper. Id. at 12.
                                 27

                                 28
                                                                                       -2-
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 3 of 26



                                  1          BuyerQuest filed its original Answer and Affirmative Defenses on June 3, 2020. Dkt. 37.
                                  2   The day before, on June 2, 2020, the Court issued the Initial Case Management Scheduling
                                  3
                                      Order, which set August 31, 2020 as the deadline to amend pleading without seeking leave from
                                  4
                                      the Court. Dkt. 36. On September 10 and 11, 2020, BuyerQuest filed a notice of substitution of
                                  5
                                      counsel, which the Court granted on September 14, 2020. Dkt. 39-41, 42-44. Following two
                                  6

                                  7   stipulations by the parties, the Court twice modified the discovery deadline in the Case

                                  8   Management Scheduling Order, ultimately ordering deadlines of April 2, 2021 for written fact

                                  9   discovery and April 30, 2021 for non-expert depositions.         Dkt. 60.    Upon a subsequent
                                 10
                                      stipulation between the parties, the deadline for non-expert depositions was modified to May 15,
                                 11
                                      2021. Dkt. 81. Pursuant to this most recent Order, the window for fact discovery in this matter
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      is now closed. Id. Trial is set for November 1, 2021. Id.
    Gordon & Rees LLP




                                 13
                                             This is BuyerQuest’s first request to amend its Answer and Affirmative Defenses.
                                 14

                                 15       II.       LEGAL STANDARD

                                 16          A district court has “broad discretion in supervising the pretrial phase of litigation.”
                                 17   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation omitted).
                                 18
                                      Generally, under Federal Rule of Civil Procedure 16(b), the pretrial scheduling order can be
                                 19
                                      modified only “upon a showing of good cause.” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080,
                                 20
                                      1087 (9th Cir. 2002) (citation omitted). Rule 16(b)’s “good cause” standard primarily considers
                                 21

                                 22   the diligence of the party seeking amendment and generally can be demonstrated if the deadline

                                 23   in the scheduling order “cannot reasonably be met despite the diligence of the party seeking the

                                 24   extension” and the party otherwise was diligent in seeking leave to modify. Johnson, 975 F.2d at
                                 25   609. Only after the moving party has demonstrated good cause under Rule 16 does the court
                                 26
                                      apply the standard under Rule 15 to determine whether the amendment is proper. Id.
                                 27

                                 28
                                                                                    -3-
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 4 of 26



                                  1          Under Rule 15, once a party has filed a responsive pleading, a party may amend its
                                  2   pleadings “only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.
                                  3
                                      15(a)(2). The decision to grant or deny a motion for leave to amend is within the court’s
                                  4
                                      discretion. Swanson v. United States Forest Serv., 87 F.3d 339, 343 (9th Cir. 1996). Rule 15(a)
                                  5
                                      provides that courts should “freely give leave when justice so requires.” Id. In the Ninth Circuit,
                                  6

                                  7   this rule is applied with “extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d

                                  8   1048, 1051 (9th Cir. 2003). The Ninth Circuit has identified “four factors relevant to whether a

                                  9   motion for leave to amend pleadings should be denied: undue delay, bad faith or dilatory motive,
                                 10
                                      futility of amendment, and prejudice to the opposing party.” United States v. Webb, 655 F.2d
                                 11
                                      977, 980 (9th Cir. 1981) (citation omitted). “Prejudice is the touchstone of the inquiry under rule
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      15(a).” Eminence Capital, 316 F.3d at 1052. Absent such showing of prejudice, or a strong
    Gordon & Rees LLP




                                 13
                                      showing under the above remaining factors, “there exists a presumption under Rule 15(a) in
                                 14

                                 15   favor of granting leave to amend.” Id. (emphasis in the original).

                                 16       III.       ARGUMENT
                                 17          The requested amendment to BuyerQuest’s Answer and Affirmative Defenses is
                                 18
                                      appropriate under the Rules of Civil Procedure. Since the filing of its original Answer in June
                                 19
                                      2020, and since BuyerQuest’s counsel was substituted in September 2020, BuyerQuest has
                                 20
                                      diligently conducted fact discovery and investigation regarding the claims at issue. During the
                                 21

                                 22   course of this investigation—including propounding written discovery, review of thousands of

                                 23   produced documents, and the deposition of multiple fact witnesses—BuyerQuest learned of

                                 24   additional facts and testimony relevant to its potential defenses to the claims alleged in the
                                 25   Complaint. The amendments to the affirmative defenses, therefore, arise from information and
                                 26
                                      testimony that was part of the fact discovery between the parties and not available to
                                 27

                                 28
                                                                                     -4-
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 5 of 26



                                  1   BuyerQuest’s counsel at the time of the amended pleading deadline in the scheduling order.
                                  2   Good cause therefore exists to permit the amendments.
                                  3
                                             Moreover, the proposed amendments will not be unduly prejudicial to Plaintiff, nor will
                                  4
                                      allowing the proposed amendments delay the scheduled trial date or necessitate additional fact
                                  5
                                      discovery. To the contrary, the proposed amendments are calculated to refine the scope of the
                                  6

                                  7   potential defenses that are relevant to the claims and avoid unnecessary litigation or briefing

                                  8   concerning defenses that BuyerQuest does not plan to assert.          In addition, the proposed

                                  9   amendments will not be futile and this motion is not brought in bad faith or after undue delay.
                                 10
                                      Instead, the requested amendments are necessary to address and articulate relevant defenses to
                                 11
                                      the claims at issue in light of the conclusion of fact discovery and investigation, as well as to
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      withdraw superfluous or irrelevant defenses asserted in the original Answer. Accordingly, the
    Gordon & Rees LLP




                                 13
                                      Court should grant BuyerQuest’s motion for leave to amend its Answer.
                                 14

                                 15              A. The Proposed Amendments

                                 16          BuyerQuest proposes to amend its Answer by: (1) withdrawing affirmative defenses that
                                 17   it no longer intends to assert and providing additional factual support to the remaining
                                 18
                                      affirmative defenses, and (2) adding the affirmative defense of Justification or Privilege. See
                                 19
                                      Exhibit A.    No changes are proposed to BuyerQuest’s responses to Tradeshift’s factual
                                 20
                                      allegations or claims. Id. Instead, only the affirmative defenses have been updated to narrow the
                                 21

                                 22   potential defenses at issue and to provide additional, post-discovery context for the relevant

                                 23   defenses that may be raised.

                                 24          As discussed below, good cause and the Rule 15 factors weigh in favor of allowing the
                                 25   amendment. Accordingly, this Court should grant BuyerQuest’s motion for leave to amend its
                                 26
                                      Answer.
                                 27
                                                 B. Good Cause Exists to Modify the Scheduling Order
                                 28
                                                                                    -5-
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 6 of 26



                                  1          As a threshold matter, there is good cause to modify the scheduling order to permit the
                                  2   modification of the Complaint, as required under Rule 16(b). In its Initial Case Management
                                  3
                                      Order—issued the day before BuyerQuest’s Original Answer was filed—the Court set August
                                  4
                                      31, 2020 as the last day to amend the pleadings without first obtaining leave of court. Dkt. 36.
                                  5
                                      On September 10, 2020, Defendants filed a Notice of Change in Counsel. Dkt. 39-40. The
                                  6

                                  7   Court granted the Substitution of Attorney for BuyerQuest on September 14, 2020. Dkt. 42-44.

                                  8   At the time of this substitution of counsel, fact discovery already was ongoing—including

                                  9   written discovery, document production, and investigation into the factual allegations in
                                 10
                                      Plaintiff’s claims and potential relevant defenses. Dkt. 36. Per stipulation of the parties, fact
                                 11
                                      discovery and witness deposition deadlines were continued multiple times. See Dkt. 60, 81
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                             Therefore, BuyerQuest could not meet the deadline set in the Initial Case Management
    Gordon & Rees LLP




                                 13
                                      Order, despite its diligence, as the discovery window had only recently opened and the
                                 14

                                 15   investigation into the factual allegations were ongoing. Indeed, the undersigned counsel for

                                 16   BuyerQuest was substituted after the deadline to amend pleadings. At the time of the amended
                                 17   pleading deadline, and even at the time of the substitution, BuyerQuest did not have the factual
                                 18
                                      or evidentiary basis to determine which affirmative defenses may be applicable against the
                                 19
                                      claims asserted. Nevertheless, at all times, BuyerQuest has worked diligently to conduct fact
                                 20
                                      discovery in a timely manner, resolve outstanding fact discovery disputes to finalize fact
                                 21

                                 22   discovery, and reevaluate the relevance of its asserted affirmative defenses in light of the

                                 23   information obtained during its investigation and review of the evidence. In short, BuyerQuest

                                 24   could not have uncovered the full set of facts underlying its proposed amendments to its
                                 25   affirmative defenses—including the removal of multiple affirmative defenses that likely are not
                                 26
                                      relevant—until it had the opportunity to conduct discovery.        Now that fact discovery has
                                 27

                                 28
                                                                                    -6-
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 7 of 26



                                  1   concluded, BuyerQuest has diligently re-evaluated and amended its affirmative defenses, and
                                  2   timely submits this request to submit its amendments on the record.
                                  3
                                              Therefore, good cause exists for permitting the amended pleading under Rule 16.
                                  4
                                                   C. The Proposed Amendments Will Not Prejudice Plaintiff
                                  5
                                              We now turn to the analysis of the permissibility of amendment under Rule 15. First, the
                                  6

                                  7   amended Answer and Affirmative Defenses will not prejudice Plaintiff.

                                  8           Prejudice is the most significant factor for considering whether leave to amend should be

                                  9   granted. Eminence Capital, 316 F.3d at 1052. The prejudice to the non-moving party must be
                                 10
                                      substantial in order for the Court to justify denying leave to amend. Morongo Band of Mission
                                 11
                                      Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). Given this high evidentiary showing,
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      “[t]he party opposing amendment bears the burden of showing prejudice.” DCD Programs, Ltd.
    Gordon & Rees LLP




                                 13
                                      v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987). To demonstrate prejudice, the non-moving party
                                 14

                                 15   must demonstrate “that it was unfairly disadvantaged or deprived of the opportunity to present

                                 16   facts or evidence which it would have offered had the . . . amendments been timely.” Thelen
                                 17   Reid & Priest LLP v. Marland, 2007 WL 9812746, at *1 (N.D. Cal. Mar. 16, 2007) (quotations
                                 18
                                      omitted).
                                 19
                                              Here, the proposed amendments to the affirmative defenses do not change the nature of
                                 20
                                      the lawsuit, allege new or surprising facts not present in the Complaint or original Answer, or
                                 21

                                 22   expand the scope of discoverable materials in this matter. For the amended affirmative defenses,

                                 23   BuyerQuest merely provides additional factual context directly related to the allegations in the

                                 24   Complaint in support of their defenses. See Exhibit A. These amended affirmative defenses
                                 25   therefore are not factually distinct from the underlying claims or substantially expand the issues
                                 26
                                      for trial.   See, e.g. Chrimar Sys. Inc v. Cisco Sys. Inc, No. 13-CV-01300-JSW, 2016 WL
                                 27
                                      1623922, at *3 (N.D. Cal. Apr. 21, 2016) (granting leave to amend Answer following fact
                                 28
                                                                                    -7-
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 8 of 26



                                  1   discovery, in part, because new affirmative defense “is based on many, if not all, of the same
                                  2   facts that support [Plaintiff’s] claim.”)
                                  3
                                              In addition, the additional affirmative defense of Justification or Privilege is directly
                                  4
                                      related to the factual allegations of Tradeshift’s claims. In the Complaint, Tradeshift alleges that
                                  5
                                      BuyerQuest intentionally interfered with its contractual relationship with Smucker. Dkt. 1 at ¶¶
                                  6

                                  7   34-39. To support this allegation, Tradeshift alleges that BuyerQuest “disparaged Tradeshift,”

                                  8   “misrepresented the capabilities of Tradeshift and its products,” and “caused program delays and

                                  9   disruptions that reflected poorly” on Tradeshift. Id. at ¶ 37. According to Tradeshift, this
                                 10
                                      conduct “was intended to interfere with the Smucker Services Agreement.” Id. The parties
                                 11
                                      subsequently conducted discovery on whether these alleged communications were “designed to
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      interfere” with the Smuckers Services Agreement,” as alleged in the Complaint. Id. Following
    Gordon & Rees LLP




                                 13
                                      fact discovery and the investigation and analysis of the evidence concerning these alleged
                                 14

                                 15   misrepresentations, BuyerQuest believes that any communications between BuyerQuest and

                                 16   Smucker were truthful, made in a good-faith effort to complete the project in the timeframe
                                 17   established in the project agreements, and were an exercise of BuyerQuest’s legal rights and for a
                                 18
                                      legitimate business purpose. See Exhibit A. Therefore, a viable affirmative defense of Privilege
                                 19
                                      or Justification is both applicable and directly related to the investigation of Plaintiff’s claims.
                                 20
                                      Given that this defense relies on the same facts and circumstances surrounding Plaintiff’s
                                 21

                                 22   allegations—indeed, Plaintiff must prove “a state of mind and a purpose more culpable than

                                 23   ‘intent’” to prevail on this claim (DeVoto v. Pac. Fid. Life Ins. Co., 618 F.2d 1340, 1347 (9th

                                 24   Cir. 1980)—the addition of this affirmative defense does not unfairly prejudice Plaintiff or cause
                                 25   any delay in the proceedings or re-scheduling of forthcoming deadlines.
                                 26
                                              Since dispositive motions have not been filed in this matter, and no additional fact
                                 27
                                      discovery or changes to the forthcoming motion or trial deadlines are required to prove or
                                 28
                                                                                     -8-
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 9 of 26



                                  1   challenge these amended defenses, Plaintiffs would not be unduly prejudiced by the Court
                                  2   granting leave to amend BuyerQuest’s pleading.           Therefore, the “touchstone” inquiry of
                                  3
                                      prejudice weighs in favor of granting leave to amend.
                                  4
                                                  D. The Proposed Amendments are not Futile
                                  5
                                             The next factor to consider is whether the proposed amendments would be futile.
                                  6

                                  7   “Denial of leave to amend for futility is rare.” Netbula, LLC v. Distinct Corp., 212 F.R.D. 534,

                                  8   539 (N.D. Cal. 2003). A proposed amendment is futile only if it “appears beyond doubt” the

                                  9   amendment would eventually be dismissed for failure to state a claim. DCD Programs, Ltd., 833
                                 10
                                      F.2d at 188. This requires a showing that “no set of facts can be proved under the amendment to
                                 11
                                      the pleadings that would constitute a valid and sufficient claim or defense.” Collaboration Props.
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      v. Tandberg ASA, 2007 WL 205065, at *2 (N.D. Cal. Jan. 25, 2017) (internal quotation marks
    Gordon & Rees LLP




                                 13
                                      omitted).
                                 14

                                 15          Here, BuyerQuest provides sufficient facts that, if proven, would support the respective

                                 16   affirmative defenses. As discussed above, the affirmative defenses in the proposed amended
                                 17   pleading arise out of the same facts, circumstances, and contractual relationships alleged in the
                                 18
                                      Complaint. Each of them is a valid affirmative defense recognized by this Court and California
                                 19
                                      law. In addition, each sets out specific facts and references upon which the defense is reasonably
                                 20
                                      based; indeed the primary amendment to these defenses is to provide the factual allegations and
                                 21

                                 22   context. As a result, each affirmative defense presents a set of facts that, if proven, would

                                 23   constitute a valid and sufficient defense to Plaintiff’s claims. This factor therefore supports leave

                                 24   to amend the Answer.
                                 25               E. BuyerQuest Does Not Bring This Motion in Bad Faith or after Undue Delay
                                 26
                                             Finally, the absence of bad faith or undue delay favor permitting amendment.
                                 27

                                 28
                                                                                      -9-
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 10 of 26



                                  1          First, there is no evidence that BuyerQuest’s proposed amendments are motivated by bad
                                  2   faith. “In the context of a motion for leave to amend, ‘bad faith’ means acting with intent to
                                  3
                                      deceive, harass, mislead, delay, or disrupt.” Jordan v. Advanced Med. Revs., LLC, 2021 WL
                                  4
                                      1962561, at *3 (C.D. Cal. May 17, 2021) (quoting Wizards of the Coast LLC v. Cryptozoic Ent.,
                                  5
                                      LLC, 309 F.R.D. 645, 652 (W.D. Wash. 2015). Here, the proposed amendments will not
                                  6

                                  7   produce any of these undesirable results. To the contrary, BuyerQuest has sought to remove any

                                  8   affirmative defense that likely will not be applicable in this matter, as well as provide additional

                                  9   context and details for the remaining affirmative defenses. Indeed, Plaintiff previously suggested
                                 10
                                      that it may move to strike the affirmative defenses in the original Answer due to the insufficiency
                                 11
                                      of information, and therefore cannot allege bad faith in BuyerQuest’s efforts to remedy their
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      concerns. In other words, the proposed amendments are an effort to streamline the relevant
    Gordon & Rees LLP




                                 13
                                      defenses and avoid extraneous motion practice. Far from an intent to harass, delay, or disrupt,
                                 14

                                 15   the proposed amendments should provide clarity and context on the potential defenses—and

                                 16   their factual context—that may be asserted in this matter.
                                 17          In addition, BuyerQuest did not unreasonably delay in bringing the proposed amended
                                 18
                                      pleading. Under Ninth Circuit precedent evaluating undue delay, courts inquire “whether the
                                 19
                                      moving party knew or should have known the facts and theories raised by the amendment in the
                                 20
                                      original pleading.” AmerisouceBergen Corp. v. Dialysist, Inc., 465 F.3d 946, 953 (9th Cir. 2006).
                                 21

                                 22   As discussed BuyerQuest had not had an opportunity to fully investigate the allegations in the

                                 23   Complaint at the time of the original pleading, which was prepared and filed by BuyerQuest’s

                                 24   previous counsel. Regardless, undue delay alone is not enough to justify denying a party’s
                                 25   request for leave to amend its answer. See Bowles v. Reade, 198 F.3d 752, 758 (9th Cir. 1999).
                                 26
                                      Indeed, courts in the Ninth Circuit have permitted amendment well after the operative Complaint
                                 27
                                      or responsive pleading was filed. See, e.g., DCD Programs, Ltd., 833 F.2d at 185, 187 (no
                                 28
                                                                                     - 10 -
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 11 of 26



                                  1   undue delay where party moved for leave to amend fourteen months after initial complaint was
                                  2   filed); Wittenbrink v. Cont'l Cas. Co., 2005 WL 8162918, at *3 (N.D. Cal. July 26, 2005) (“[I]t is
                                  3
                                      highly unlikely that one year would be considered undue delay.”); Charles Lowe Co. v. Xomox
                                  4
                                      Corp., 1999 WL 1293362, at *3 (N.D. Cal. Dec. 27, 1999) (granting leave to amend answer to
                                  5
                                      add a new affirmative defense following summary judgment and appeal because the new defense
                                  6

                                  7   “was not litigated before the Ninth Circuit along with the rest of the case.”). Therefore, even if

                                  8   the moving party “could have conceivably acted more quickly,” this does not constitute

                                  9   prejudicial delay. Finjan, Inc. v. Qualys Inc., 2020 WL 1865264, at *4 (N.D. Cal. Apr. 13,
                                 10
                                      2020) (granting leave to amend answers and affirmative defenses after a six-month delay after
                                 11
                                      learning of the new affirmative defense).
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                             Here, there was no undue delay in requesting the amendment. At all times, BuyerQuest
    Gordon & Rees LLP




                                 13
                                      has worked diligently to conduct fact discovery in a timely manner, analyze evidence and
                                 14

                                 15   testimony that may support additional legal arguments and theories, and reevaluate the relevance

                                 16   of its affirmative defenses in light of the information obtained during its investigation and
                                 17   review. As fact discovery recently closed, BuyerQuest now promptly seeks to refine its defenses
                                 18
                                      to those that are viable and likely to be asserted. As discussed, the amended affirmative defenses
                                 19
                                      are tied to the asserted claims, and Plaintiff’s burden to prove these claims, and do not require
                                 20
                                      any additional discovery. See Exhibit A. In addition, they will not affect the upcoming dates
                                 21

                                 22   and deadlines on the operative Scheduling Order, including the trial date. Dkt. 81. Therefore,

                                 23   even if Plaintiff argues that the amendments could have been made earlier, this does not render

                                 24   any delay as undue or otherwise not diligently pursued.
                                 25          Given BuyerQuest’s diligent and good-faith efforts to hone its defenses to what is
                                 26
                                      relevant and adequately asserted, any delay in bringing this motion does not rise to the level of
                                 27
                                      prejudice to Plaintiffs necessary to warrant denial.
                                 28
                                                                                     - 11 -
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 12 of 26



                                  1      IV.        CONCLUSION
                                  2             For the foregoing reasons, BuyerQuest respectfully requests that this Court grant leave
                                  3
                                      to file the proposed Amended Complaint and Affirmative Defenses.
                                  4

                                  5
                                      Dated: July 8, 2021                          Respectfully submitted,
                                  6
                                                                                   GORDON REES SCULLY
                                  7                                                MANSUKHANI, LLP
                                  8                                                By:       /s/ Anthony Phillips
                                                                                             Anthony Phillips
                                  9                                                          Attorney for Defendant
                                                                                             BUYERQUEST, INC.
                                 10

                                 11
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                    - 12 -
                                       MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 13 of 26




        EXHIBIT A
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 14 of 26



                                  1   Craig J. Mariam (SBN: 225280)
                                      cmariam@grsm.com
                                  2   Anthony D. Phillips (SBN: 259688)
                                      aphillips@grsm.com
                                  3   Eunice J. Liao (SBN: 330655)
                                      eliao@grsm.com
                                  4   GORDON REES SCULLY MANSUKHANI, LLP
                                      275 Battery Street, Suite 2000
                                  5   San Francisco, CA 94111
                                      Telephone: (415) 986-5900
                                  6   Facsimile: (877) 306-0043
                                      Attorneys for Defendant
                                  7   BUYERQUEST, INC.

                                  8                                 UNITED STATES DISTRICT COURT

                                  9                               NORTHERN DISTRICT OF CALIFORNIA
                                 10

                                 11   TRADESHIFT, INC., a Delaware corporation, )         CASE NO. 3:20-cv-01294-RS
                                                                                )
275 Battery Street, Suite 2000




                                 12                           Plaintiff,        )         FIRST AMENDED ANSWER TO
  San Francisco, CA 94111




                                                                                )         PLAINTIFF TRADESHIFT, INC.’S
    Gordon & Rees LLP




                                 13       vs.                                   )         COMPLAINT
                                                                                )
                                 14   BUYERQUEST, INC., an Ohio corporation, )            DEMAND FOR JURY TRIAL
                                                                                )
                                 15                           Defendant.        )         Judge: Hon. Richard Seeborg
                                                                                )
                                 16                                             )
                                                                                )
                                 17                                             )
                                                                                )
                                 18                                             )
                                                                                )
                                 19

                                 20
                                              Defendant BuyerQuest, Inc. (“Defendant” or “BuyerQuest”), pursuant to Rule 15 of the
                                 21
                                      Federal Rules of Civil Procedure, hereby amends its Answer filed on June 3, 2020 (ECF 37) to
                                 22
                                      the Complaint of Plaintiff Tradeshift, Inc. (“Plaintiff” or “Tradeshift”), filed February 20, 2020
                                 23
                                      (ECF 1) (“Complaint”). The paragraphs below correspond to the same numbered paragraphs in
                                 24

                                 25   the Complaint.

                                 26                                            THE PARTIES
                                 27      1.            BuyerQuest admits the allegations in this Paragraph.
                                 28
                                                                                      -1-
                                                                    AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 15 of 26



                                  1      2.          BuyerQuest admits the allegations in this Paragraph.
                                  2                                  JURISDICTION AND VENUE
                                  3
                                         3.          This Paragraph states legal conclusions as to which no response is required. To
                                  4
                                      the extent a response is required, BuyerQuest denies the allegations in this Paragraph.
                                  5
                                         4.          This Paragraph states legal conclusions to which no response is required and
                                  6

                                  7      recites provisions of a document that speaks for itself. To the extent a response is required,

                                  8      BuyerQuest denies the allegations in this Paragraph.

                                  9      5.          This Paragraph states legal conclusions as to which no response is required. To
                                 10
                                         the extent a response is required, BuyerQuest denies the allegations in this Paragraph.
                                 11
                                                                      GENERAL ALLEGATIONS
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                         6.          BuyerQuest admits that Tradeshift is a software company that offers a cloud-
    Gordon & Rees LLP




                                 13
                                         based business-to-business network and software products. BuyerQuest denies knowledge
                                 14

                                 15      or information sufficient to form a belief as to the truth or falsity of the remaining

                                 16      allegations and therefore denies the remaining allegations in this Paragraph.
                                 17      7.          BuyerQuest admits that it is a privately-held company offering cloud-based
                                 18
                                         enterprise procurement software solutions. BuyerQuest denies the remaining allegations in
                                 19
                                         this Paragraph.
                                 20
                                         8.          BuyerQuest admits that in early 2019, J.M. Smucker, Inc. (“Smucker”) was
                                 21

                                 22      looking for a new provider to replace its existing spend management and e-procurement

                                 23      software provider. BuyerQuest admits that Smucker solicited information from various

                                 24      potential SaaS spend management and e-procurement software providers. BuyerQuest
                                 25      admits that it coordinated with Tradeshift to jointly respond to Smucker inquiries in an ad-
                                 26
                                         hoc fashion. BuyerQuest admits that Tradeshift entered into an agreement with Smucker in
                                 27
                                         around June 2019 pursuant to which Tradeshift would provide certain software services and
                                 28
                                                                                     -2-
                                                                  AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                        CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 16 of 26



                                  1     BuyerQuest would act as a subcontractor. BuyerQuest denies knowledge or information
                                  2     sufficient to form a belief as to the truth or falsity of the remaining allegations and therefore
                                  3
                                        denies the remaining allegations in this Paragraph.
                                  4
                                        9.         BuyerQuest admits that Tradeshift entered into an agreement with Smucker in
                                  5
                                        around June 2019 pursuant to which Tradeshift would provide certain software services and
                                  6

                                  7     BuyerQuest would act as a subcontractor. BuyerQuest denies knowledge or information

                                  8     sufficient to form a belief as to the truth or falsity of the remaining allegations and therefore

                                  9     denies the remaining allegations in this Paragraph.
                                 10
                                        10.        BuyerQuest admits that Tradeshift and BuyerQuest entered into a separate
                                 11
                                        agreement pursuant to which Tradeshift agreed to pay BuyerQuest a portion of the fees that
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                        Tradeshift received from Smucker. BuyerQuest denies knowledge or information sufficient
    Gordon & Rees LLP




                                 13
                                        to form a belief as to the truth or falsity of the remaining allegations and therefore denies
                                 14

                                 15     the remaining allegations in this Paragraph.

                                 16     11.        BuyerQuest admits that Tradeshift entered into an agreement with Smucker
                                 17     pursuant to which Tradeshift would provide certain software services. BuyerQuest denies
                                 18
                                        knowledge or information sufficient to form a belief as to the truth or falsity of the remaining
                                 19
                                        allegations and therefore denies the remaining allegations in this Paragraph.
                                 20
                                                               The Tradeshift/BuyerQuest Agreements
                                 21

                                 22     12.        BuyerQuest admits the allegations in this Paragraph.

                                 23     13.        BuyerQuest admits the allegations in this Paragraph.

                                 24     14.        BuyerQuest admits the allegations in this Paragraph.
                                 25     15.        BuyerQuest admits that the quotations in this Paragraph appear in Exhibit F to
                                 26
                                        the Reseller Order Form. BuyerQuest denies the remaining allegations in this Paragraph.
                                 27

                                 28
                                                                                     -3-
                                                                 AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                       CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 17 of 26



                                  1                          The Smucker Project & Notice of Termination
                                  2     16.          BuyerQuest admits that the parties began work on the Smucker project in July
                                  3
                                        2019. BuyerQuest admits that BuyerQuest made substantial progress and completed several
                                  4
                                        milestones. BuyerQuest denies the remaining allegations in this Paragraph.
                                  5
                                        17.          BuyerQuest denies knowledge or information sufficient to form a belief as to the
                                  6

                                  7     truth or falsity of the allegations and therefore denies the allegations in this Paragraph.

                                  8     18.          BuyerQuest denies knowledge or information sufficient to form a belief as to the

                                  9     truth or falsity of the allegations and therefore denies the allegations in this Paragraph.
                                 10
                                        19.          BuyerQuest denies knowledge or information sufficient to form a belief as to the
                                 11
                                        truth or falsity of the allegations and therefore denies the allegations in this Paragraph.
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                        20.          BuyerQuest admits that Tradeshift wrote to BuyerQuest on January 23, 2020
    Gordon & Rees LLP




                                 13
                                        about Smucker’s termination notice and that Tradeshift quotes portions of its
                                 14

                                 15     communication. BuyerQuest further admits that Tradeshift’s January 23, 2020 letter to

                                 16     BuyerQuest stated, “[a]s we investigate the claims asserted by our customer, we ask for
                                 17     your cooperation and reiterate your obligations of confidentiality as to the agreement
                                 18
                                        between BuyerQuest and Tradeshift.” BuyerQuest denies the remaining allegations in this
                                 19
                                        Paragraph.
                                 20
                                        21.          BuyerQuest admits that Tradeshift wrote to BuyerQuest on January 23, 2020
                                 21

                                 22     about Smucker’s termination notice and that Tradeshift quotes portions of its

                                 23     communication. BuyerQuest further admits that Tradeshift’s January 23, 2020 letter to

                                 24     BuyerQuest stated, “I also remind you of your company’s obligations of good faith and fair
                                 25     dealing under our agreement as our subcontractor for this account, and that any attempt by
                                 26
                                        your personnel to deal directly with the customer, will be viewed as tortious interference
                                 27

                                 28
                                                                                     -4-
                                                                  AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                        CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 18 of 26



                                  1     with our contract with Smucker.” BuyerQuest denies the remaining allegations in this
                                  2     Paragraph.
                                  3
                                        22.          BuyerQuest admits that BuyerQuest responded to Tradeshift on January 23,
                                  4
                                        2020 from an outside law firm and that Tradeshift quotes a portion of that communication.
                                  5
                                        BuyerQuest denies the remaining allegations in this Paragraph.
                                  6

                                  7     23.          BuyerQuest admits that a Statement of Work is attached as Exhibit F to the

                                  8     Reseller Order Form. BuyerQuest denies the remaining allegations in this Paragraph.

                                  9     24.          BuyerQuest admits that its outside counsel sent a letter to Tradeshift’s outside
                                 10
                                        counsel on January 29, 2020, which stated, “[b]oth Tradeshift (through Ms. Jamtgaard) and
                                 11
                                        Smucker have notified BuyerQuest that Smucker terminated its agreement with Tradeshift,
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                        and both have instructed BuyerQuest to do no further work thereon.” BuyerQuest denies
    Gordon & Rees LLP




                                 13
                                        knowledge or information sufficient to form a belief as to the truth or falsity of the
                                 14

                                 15     remaining allegations in this Paragraph.

                                 16     25.          BuyerQuest admits that Tradeshift summarizes arguments that Tradeshift
                                 17     presented in letters to BuyerQuest. BuyerQuest denies the remaining allegations in this
                                 18
                                        Paragraph.
                                 19
                                        26.          BuyerQuest denies the allegations in this Paragraph.
                                 20
                                        27.          BuyerQuest admits that it was aware of the Smucker Services Agreement
                                 21

                                 22     generally and that Smucker has maintained that the Smucker Services Agreement is

                                 23     terminated. BuyerQuest denies the remaining allegations in this Paragraph.

                                 24                                     FIRST CAUSE OF ACTION
                                 25                                          Breach of Contract
                                 26
                                        28.          BuyerQuest incorporates its responses to each and every allegation contained
                                 27
                                        above with the same force and effect as if fully set forth herein.
                                 28
                                                                                    -5-
                                                                  AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                        CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 19 of 26



                                  1     29.         BuyerQuest admits that Tradeshift and BuyerQuest entered into the BuyerQuest
                                  2     Agreements in June 2019. BuyerQuest denies the remaining allegations in this Paragraph.
                                  3
                                        30.         BuyerQuest denies the allegations in this Paragraph.
                                  4
                                        31.         BuyerQuest denies the allegations in this Paragraph.
                                  5
                                        32.         BuyerQuest denies the allegations in this Paragraph.
                                  6

                                  7     33.         BuyerQuest denies the allegations in this Paragraph.

                                  8                                    SECOND CAUSE OF ACTION

                                  9                         Intentional Interference with Contractual Relations
                                 10
                                        34.         BuyerQuest incorporates its responses to each and every allegation contained
                                 11
                                        above with the same force and effect as if fully set forth herein.
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                        35.         BuyerQuest admits that Tradeshift and Smucker entered into the Smucker
    Gordon & Rees LLP




                                 13
                                        Services Agreement effective around June 30, 2019. BuyerQuest lacks knowledge or
                                 14

                                 15     information sufficient to form a belief as to the truth or falsity of the specific effective date.

                                 16     36.         BuyerQuest admits that it was aware of the Smucker Services Agreement
                                 17     generally. BuyerQuest denies the remaining allegations in this Paragraph.
                                 18
                                        37.         BuyerQuest denies the allegations in this Paragraph.
                                 19
                                        38.         BuyerQuest denies the allegations in this Paragraph.
                                 20
                                        39.         BuyerQuest denies the allegations in this Paragraph.
                                 21

                                 22                                     THIRD CAUSE OF ACTION

                                 23                    Breach of Implied Covenant of Good Faith and Fair Dealing

                                 24     40.         BuyerQuest incorporates its responses to each and every allegation contained
                                 25     above with the same force and effect as if fully set forth herein.
                                 26
                                        41.         BuyerQuest admits that Tradeshift and BuyerQuest entered into the BuyerQuest
                                 27
                                        Agreements in June 2019. The remaining allegations in this Paragraph state a legal
                                 28
                                                                                      -6-
                                                                  AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                        CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 20 of 26



                                  1      conclusion to which no response is required. To the extent a response is required,
                                  2      BuyerQuest denies the remaining allegations in this Paragraph.
                                  3
                                         42.          BuyerQuest denies the allegations in this Paragraph.
                                  4
                                         43.          BuyerQuest denies the allegations in this Paragraph.
                                  5
                                         44.          BuyerQuest denies the allegations in this Paragraph.
                                  6

                                  7                                          PRAYER FOR RELIEF

                                  8            Defendant BuyerQuest denies that Plaintiff Tradeshift is entitled to any of the relief pled

                                  9   in this section or sought in the Complaint.
                                 10
                                                              BUYERQUEST’S AFFIRMATIVE DEFENSES
                                 11
                                               Without admitting any allegations in the Complaint, Defendant BuyerQuest asserts the
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      following affirmative defenses and reserves the right to add additional affirmative defenses as
    Gordon & Rees LLP




                                 13
                                      otherwise noted. Each affirmative defense is asserted as to all causes of action unless otherwise
                                 14

                                 15   noted. By asserting these affirmative defenses, Defendant BuyerQuest does not assume the

                                 16   burden of proving any fact, issue, or element of a cause of action where the burden properly
                                 17   belongs to Plaintiff Tradeshift. Moreover, nothing stated herein is intended or shall be construed
                                 18
                                      as an acknowledgment that any particular issue or subject matter is relevant to Plaintiff
                                 19
                                      Tradeshift’s allegations.
                                 20
                                                                     FIRST AFFIRMATIVE DEFENSE
                                 21

                                 22                                   (Third Party Acts and Omissions)

                                 23            Plaintiff’s claims are barred, in whole or in part, because the alleged losses, liabilities,

                                 24   costs, expenses or other damages Plaintiff seeks to recover, if any, were caused by the conduct
                                 25   of Plaintiff itself, third parties, and/or forces over which BuyerQuest does not, and cannot,
                                 26
                                      exercise control.    This includes, but is not limited to, Tradeshift’s misrepresentations to
                                 27
                                      Smucker and BuyerQuest regarding the function and capabilities of its product, including those
                                 28
                                                                                       -7-
                                                                    AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 21 of 26



                                  1   described in the January 16, 2020 termination letter (see Complaint ¶¶ 17-19); Tradeshift’s
                                  2   failure to perform under the Smucker Services Agreement; and/or Smucker’s termination
                                  3
                                      and/or rescission of the Smucker Services Agreement. These actions and events constitute
                                  4
                                      superseding causes to the injuries that Plaintiff alleges in the Complaint.
                                  5
                                                                   SECOND AFFIRMATIVE DEFENSE
                                  6

                                  7                           (Waiver, Acquiescence, and Equitable Estoppel)

                                  8           Plaintiff is equitably estopped from pursuing its claims because Tradeshift was aware of

                                  9   the actions and communications by BuyerQuest that now form the basis of their claim for
                                 10
                                      breach of contract (see Complaint ¶¶ 31-32) prior to the termination of the relationship in
                                 11
                                      January 2020 (see id. ¶ 20) and did not raise any concerns or objections to BuyerQuest at any
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      time during the course of the BuyerQuest-Tradeshift Agreement (see id. ¶¶ 12-14). BuyerQuest
    Gordon & Rees LLP




                                 13
                                      therefore was unaware that Tradeshift objected to any of these actions or communications, and
                                 14

                                 15   detrimentally relied on Plaintiff’s tacit approval and permissive response.        Consequently,

                                 16   Tradeshift effectively waived or otherwise acquiesced to the conduct it now alleges constitutes
                                 17   breach. Any delayed assertion of this right following Smucker’s termination of the Smucker
                                 18
                                      Services Agreement is prejudicial to BuyerQuest, who relied on Tradeshift’s representations—
                                 19
                                      explicit and implied—that BuyerQuest’s efforts in performing the BuyerQuest-Tradeshift
                                 20
                                      Agreement was proper and within the scope of the agreement. Furthermore, as described above,
                                 21

                                 22   Plaintiff provided BuyerQuest with “notice of termination of the SOW per our agreement” on

                                 23   January 23, 2020 (see Complaint ¶ 20). BuyerQuest justifiably relied on this representation to

                                 24   consider the BuyerQuest-Tradeshift Agreement terminated. Moreover, in accordance with the
                                 25   BuyerQuest-Tradeshift Agreement, upon termination neither party can incur any liability for any
                                 26
                                      damages or other loss arising from or incidental to the termination of the Agreement. Therefore,
                                 27
                                      Plaintiff has waived, or is estopped from alleging, all of its causes of action.
                                 28
                                                                                        -8-
                                                                    AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                       Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 22 of 26



                                  1                                 THIRD AFFIRMATIVE DEFENSE
                                  2                                    (Unjust Enrichment or Set Off)
                                  3
                                              Plaintiff’s claims are barred and/or limited because any recovery to Plaintiff would
                                  4
                                      unjustly enrich Plaintiff. Plaintiff’s Complaint seeks damages for “not less than $4,323,070.”
                                  5
                                      While Plaintiff does not explain how this figure was calculated, it is greater than the full value of
                                  6

                                  7   either the BuyerQuest-Tradeshift Agreement or the Smucker Services Agreement. This figure

                                  8   also does not contemplate the monies already received under the BuyerQuest-Tradeshift

                                  9   Agreement or Smucker Services Agreement, or the damages sought by Tradeshift in the ongoing,
                                 10
                                      related action brought against Smucker in the Southern District of New York. (Tradeshift, Inc. v.
                                 11
                                      Smucker Services Co., No. 20-cv-03661 (S.D.N.Y.)). Plaintiff therefore is seeking potential
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      double-recovery against two parties under the same contracts. Because the damages claims in
    Gordon & Rees LLP




                                 13
                                      this matter are duplicative of the damages claims in the related action, any monies BuyerQuest
                                 14

                                 15   owes to Plaintiff under its claims must be reduced, in whole or in part, by monies received by

                                 16   Plaintiff—via judgment or extrajudicial resolution—in the related action, under the doctrine
                                 17   of setoff.
                                 18
                                                                   FOURTH AFFIRMATIVE DEFENSE
                                 19
                                          (Impossibility, Impracticability, Frustration of Purpose, Prevention of Performance)
                                 20
                                              Plaintiff’s claims are barred, in whole or in part, to the extent that BuyerQuest’s
                                 21

                                 22   performance was impossible, impracticable, or prevented by the actions of Tradeshift and/or

                                 23   because Tradeshift’s actions frustrated the purpose of the BuyerQuest-Tradeshift Agreement,

                                 24   rendering BuyerQuest’s performance under the agreements futile. The BuyerQuest-Tradeshift
                                 25   Agreement was premised on the parties working together to complete the Smucker project (see
                                 26
                                      Complaint ¶¶ 12-14).       The BuyerQuest-Tradeshift Agreement and the Smucker Services
                                 27
                                      Agreement established a master contractor-subcontractor relationship between Tradeshift and
                                 28
                                                                                       -9-
                                                                   AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                         CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 23 of 26



                                  1   BuyerQuest, respectively.     Tradeshift’s failure to perform under the Smucker Services
                                  2   Agreement, including their failure to deliver promised software functionality; failure to meet
                                  3
                                      project deadlines; and, failure to implement software that could pass Smucker’s testing
                                  4
                                      requirements, in-turn prevented BuyerQuest’s performance under the BuyerQuest-Tradeshift
                                  5
                                      Agreement and/or rendered its performance impossible or impracticable and/or frustrated the
                                  6

                                  7   purpose of the BuyerQuest-Tradeshift Agreement, which was to complete the Smucker project.

                                  8   Moreover, when Smucker terminated that project on January 16, 2020 (see Complaint ¶¶ 17-18),

                                  9   any obligations of performance BuyerQuest owed to Tradeshift became effectively impossible.
                                 10
                                      BuyerQuest’s obligations under the Master Agreement with Tradeshift relied on conditions in the
                                 11
                                      Smucker Services Agreement that were never met, and when that agreement was terminated, any
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      performance ability under the Master Agreement was frustrated entirely. The existence of the
    Gordon & Rees LLP




                                 13
                                      Smucker Services Agreement was essential to performing the contracts between the parties here.
                                 14

                                 15   Furthermore, as described in Smucker’s termination letter to Tradeshift, Plaintiff’s pre-

                                 16   contracting misrepresentations to Smucker rendered the Smucker Services Agreement void ab
                                 17   initio and the performance of the BuyerQuest-Tradeshift Agreement was rendered impossible as
                                 18
                                      a matter of law. Tradeshift’s own actions and failure to perform thereby frustrated any and all
                                 19
                                      efforts by BuyerQuest to perform its obligations under the BuyerQuest-Tradeshift Agreement.
                                 20
                                                                   FIFTH AFFIRMATIVE DEFENSE
                                 21

                                 22                                     (Justification or Privilege)

                                 23          Plaintiff’s claims are barred, in whole or in part, because BuyerQuest’s actions with

                                 24   respect to all claims alleged in the Complaint were undertaken in good faith and for good cause,
                                 25   with the absence of any malicious intent or impropriety, and were lawful, proper, and justified.
                                 26
                                      Any agreements or communications between representatives of BuyerQuest and Smucker were
                                 27
                                      truthful, made in a good-faith effort to complete the project in the timeframe established in the
                                 28
                                                                                    - 10 -
                                                                  AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                        CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 24 of 26



                                  1   project agreements, and were an exercise of BuyerQuest’s legal rights and for a legitimate
                                  2   business purpose. BuyerQuest’s actions were taken, in whole or in part, to protect its economic
                                  3
                                      interest in the Smucker Services Agreement, including its interest in payments owed to
                                  4
                                      BuyerQuest that Tradeshift was required to pass-through to BuyerQuest once received from
                                  5
                                      Smucker, but did not. In addition, BuyerQuest faced the risk of a $1.1 million penalty specified
                                  6

                                  7   in the Smucker Services Agreement in the event the Smucker project did not meet its deadline, as

                                  8   that risk was largely assigned to BuyerQuest in the BuyerQuest-Tradeshift Agreement. At all

                                  9   times throughout the course of the relevant agreements, BuyerQuest communicated only truthful
                                 10
                                      information to Smucker about Tradeshift, including answering Smucker’s questions about
                                 11
                                      whether Tradeshift had timely paid BuyerQuest (it had not) and forwarding publically-available
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                      information relating information about the financial condition of Tradeshift.
    Gordon & Rees LLP




                                 13
                                                                    SIXTH AFFIRMATIVE DEFENSE
                                 14

                                 15                                  (Res Judicata/Collateral Estoppel)

                                 16          Plaintiff’s claims are barred or otherwise limited to the extent that they are precluded by
                                 17   inconsistent rulings that may arise in a separate, ongoing litigation filed on May 11, 2020
                                 18
                                      between Plaintiff and third-party Smucker in the United States District Court for the Southern
                                 19
                                      District of New York. See, Tradeshift, Inc. v. Smucker Services Co., 20-cv-03661 (S.D.N.Y.).
                                 20
                                                                 SEVENTH AFFIRMATIVE DEFENSE
                                 21

                                 22                                         (Duplicative Claims)

                                 23          Plaintiff’s causes of action are barred and/or limited to the extent such claims are

                                 24   improperly duplicative of one another.
                                 25                               EIGHTH AFFIRMATIVE DEFENSE
                                 26
                                                                  (Failure to Join Indispensable Parties)
                                 27

                                 28
                                                                                     - 11 -
                                                                   AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                         CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 25 of 26



                                  1           Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to join one or more
                                  2   indispensable parties who are subject to service or process, whose joinder will not deprive the
                                  3
                                      court of subject-matter jurisdiction, and whose absence will deprive the Court of the ability to
                                  4
                                      accord complete relief among the existing parties. As described above, Plaintiff’s claims arise
                                  5
                                      entirely out of Smucker’s termination of the Smucker Services Agreement, who alleged that it
                                  6

                                  7   was induced by Tradeshift’s fraud. Complaint ¶¶ 17-19. To determine whether the Smucker

                                  8   Services Agreement constituted a valid contract subject to interference or whether it was void ab

                                  9   initio for fraud requires adjudication of Smucker’s allegations regarding Tradeshift’s fraudulent
                                 10
                                      conduct and the validity of their decision to terminate the agreement.
                                 11
                                                                     NINTH AFFIRMATIVE DEFENSE
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111




                                                                            (Limitation of Liability)
    Gordon & Rees LLP




                                 13
                                              Plaintiff’s claims are barred, in whole or in part, because any potential liability is
                                 14

                                 15   expressly limited under the BuyerQuest-Tradeshift Agreement, and incorporated in related

                                 16   agreements.
                                 17                              DEFENDANT’S PRAYER FOR RELIEF
                                 18
                                              WHEREFORE, Defendant BuyerQuest respectfully requests the following relief:
                                 19
                                         1.           Dismissal of the Complaint with prejudice in its entirety;
                                 20
                                         2.           Plaintiff Tradeshift takes nothing on its claims, and that judgment be entered
                                 21

                                 22           against Plaintiff Tradeshift and in favor of Defendant BuyerQuest;

                                 23      3.          An award of BuyerQuest’s Attorney’s fees and costs; and,

                                 24      4.          Any other and further relief to which Defendant BuyerQuest is entitled.
                                 25

                                 26
                                      Dated: June 22, 2021                            Respectfully submitted,
                                 27
                                                                                      GORDON REES SCULLY
                                 28                                                   MANSUKHANI, LLP
                                                                                       - 12 -
                                                                    AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                          CASE NO. 3:20-cv-01294-RS
                                      Case 3:20-cv-01294-RS Document 109 Filed 07/08/21 Page 26 of 26



                                  1
                                                                           By:       /s/ Anthony Phillips
                                  2                                                  Anthony Phillips
                                                                                     Attorney for Defendant
                                  3                                                  BUYERQUEST, INC.

                                  4

                                  5

                                  6

                                  7

                                  8

                                  9
                                 10

                                 11
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                            - 13 -
                                                           AMENDED ANSWER TO PLAINTIFF’S COMPLAINT
                                                                 CASE NO. 3:20-cv-01294-RS
